Bernzott U.S. Small Cap Value Fund I Shares - BSCVX Summary Prospectus August 1, 2012 Before you invest, you may want to review the Fund’s prospectus, which contains more information about the Fund and its risks.You can find the Fund’s Prospectus and Statement of Additional Information (“SAI”) and other information about the Fund online at www.bcafunds.com. You may also obtain this information at no cost by calling 1-877-998-9880 or by sending an e-mail request to info@bernzott.com.The Fund's Prospectus and SAI, both dated June 29, 2012 (as each may be further amended or supplemented), are incorporated by reference into this Summary Prospectus. Investment Objective The Fund’s investment objective is long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) None Maximum deferred sales charge (load) (as a percentage of the lesser of the value redeemed or the amount invested) None Redemption fee if redeemed within 30 days of purchase (as a percentage of amount redeemed) 2.00% Wire fee Overnight check delivery fee Retirement account fees (annual maintenance and redemption requests) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.80% Distribution (Rule 12b-1) Fee None Other expenses1 0.44% Total annual fund operating expenses 1.24% Fee waiver and/or expense reimbursements2 (0.29%) Total annual fund operating expenses after fee waiver and/or expense reimbursements2 0.95% 1 “Other expenses” have been estimated for the current fiscal year. 2 The Fund’s advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that total annual fund operating expenses (excluding taxes, leverage interest, brokerage commissions, acquired fund fees and expenses as determined in accordance with Form N-1A, expenses incurred in connection with any merger or reorganization, or extraordinary expenses such as litigation) do not exceed 0.95% of average daily net assets of the Fund.This agreement is in effect until September 30, 2013, and may be terminated before that date only by the Trust’s Board of Trustees.The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid for three years from the date of any such waiver or payment. 1 Example This example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.The Fund is newly-created and, as a result, does not yet have a portfolio turnover rate. Principal Investment Strategies Under normal circumstances, the Fund will invest at least 80% of its net assets (including amounts borrowed for investment purposes) in common stock of small capitalization companies that are organized in the United States and the securities of which are principally traded on a major U.S. exchange.The Fund’s advisor focuses on companies that it believes to be undervalued and underappreciated by the general market.The Fund considers small capitalization companies to be companies with market capitalizations of between $500 million and $3.3 billion, at the time of purchase.The Fund will generally hold between 20 to 30 positions.The Fund may also invest up to 20% of its net assets in real estate investment trusts (“REITs”).REITs are companies that purchase office buildings, hotels, and other real estate property. Principal Risks of Investing The Fund’s principal risks are mentioned below. Before you decide whether to invest in the Fund, carefully consider these risk factors and special considerations associated with investing in the Fund, which may cause investors to lose money. Market Risk.Market risk is the risk that the Fund’s share price may be affected by a sudden decline in the market value of an investment, or by an overall decline in the stock market. Equity Securities Risk. Investment in equity securitiesinvolves substantial risks and may be subject to wide and sudden fluctuations in market value, with a resulting fluctuation in the amount of profits and losses. Value-Oriented Investment Strategy Risk.Value stocks are those that in the opinion of the Fund’s advisor are undervalued in comparison to their peers due to adverse business developments or other factors.Value investing carries the risk that the market will not recognize a security’s inherent value for a long time, or that a stock judged to be undervalued may actually be appropriately priced or overvalued.Therefore, the Fund is most suitable for long-term investors who are willing to hold their shares for extended periods of time through market fluctuations and the accompanying changes in share prices. 2 Small-Cap Company Risk.These securities may be subject to more abrupt or volatile market movements and may have lower trading volumes or more erratic trading than securities of larger-sized companies or the market averages in general.Since equity securities of smaller companies may lack sufficient market liquidity and may not be regularly traded, it may be difficult or impossible to sell securities at an advantageous time or a desirable price. Real Estate Investment Trust (REIT) Risk.The Fund’s investments in REITs will subject the Fund to risks similar to those associated with direct ownership of real estate, including losses from casualty or condemnation, and changes in local and general economic conditions, supply and demand, interest rates, zoning laws, regulatory limitations on rents, property taxes and operating expenses. Focused Investment Risk. Although the Fund is diversified, the Advisor focuses its investments in the securities of a comparatively small number of issuers. Many financial experts may take the position that investing a portfolio in a limited number of issuers results in greater market risk and potential losses than if the portfolio’s assets were diversified among the securities of a greater number of issuers. Management Risk.The Fund is subject to management risk because it is an actively managed portfolio.The Fund’s advisor applies investment techniques and risk analyses in making investment decisions for the Fund, but there can be no guarantee that these will produce the desired results. Performance The Fund is new and it does not have a full calendar year performance record to compare against other mutual funds or broad measures of securities market performance such as indices. Performance information will be available after the Fund has been in operation for one calendar year. Investment Advisor Bernzott Capital Advisors (the “Advisor” or “Bernzott”) Portfolio Managers Kevin Bernzott, CEO, Scott T. Larson, CFA, CIO, and Thomas A. Derse, Senior Vice President, have been the portfolio managers of the Fund since its inception in June 2012. Purchase and Sale of Fund Shares To purchase shares of the Fund, you must invest at least the minimum amount. Minimum Investments To Open Your Account To Add to Your Account Direct Regular Accounts IRA Accounts Automatic Investment Plan Gift Account For Minors Fund shares are redeemable on any business day by written request or by telephone. 3 Tax Information The Fund’s distributions are generally taxable, and will ordinarily be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Shareholders investing through such tax-deferred accounts may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 4
